THIRD DIVISION
                             ELLINGTON, P. J.,
                        DILLARD and MCFADDEN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                     April 17, 2015




In the Court of Appeals of Georgia
 A15A0776, A15A0777. WALKER v. THE STATE.

      MCFADDEN, Judge.

      Marcus Walker pleaded guilty to trafficking in cocaine and sale of cocaine.

Within the same term of court, and acting pro se, he moved to withdraw his guilty

plea, arguing, among other things, that his plea was involuntary and requesting legal

representation and a hearing on his motion. See Rubiani v. State, 279 Ga. 299 (612

SE2d 798) (2005); OCGA § 15-6-3 (14) (B). In the next term of court, Walker, still

acting pro se, filed a “motion to overturn” his convictions.

      After conducting a hearing, the trial court denied the motions, and Walker filed

these appeals.

      1. Motion to withdraw.
      Walker moves to remand Case No. A15A0777, the appeal of the denial of his

motion to withdraw his guilty pleas. To its credit, the state concedes that the trial

courts’s order should be reversed and the case remanded for a hearing.

      In Fortson v. State, 272 Ga. 457 (532 SE2d 102) (2000), our Supreme Court

held that a proceeding to withdraw a guilty plea is a critical stage of a criminal

prosecution, id. at 459 (1), and that “the right to counsel attaches when a defendant

seeks to withdraw a guilty plea, thus entitling that defendant to assistance of counsel.”

Id. at 460 (1). The court further held that the trial court has an obligation to provide

counsel or to obtain a constitutionally valid waiver of counsel from a defendant who

seeks to withdraw his guilty plea. Id. at 459.

      The transcript of the hearing on Walker’s motion shows that the trial court

conducted the hearing without appointing Walker counsel, without informing him of

his right to counsel, and without obtaining a valid waiver of Walker’s right to

counsel. Consequently,

      [b]ecause [Walker] was not appointed counsel for his motion to
      withdraw his plea, the record does not reveal that the court informed him
      of his right to counsel, and no waiver of counsel appears in the record,
      we reverse and remand this case to the trial court for a re-hearing on
      [Walker’s] motion to withdraw his guilty plea to be conducted in
      conformity with this opinion.

                                           2
Douglas v. State, 317 Ga. App. 425, 426 (1) (731 SE2d 109) (2012) (citations and

punctuation omitted).

      2. Motion to overturn.

      In Case No. A15A0776, Walker appeals from the denial of his “motion to

overturn conviction,” which the trial court treated as a motion to withdraw guilty

plea. Given our holding in Division 1, we dismiss this appeal as redundant. Waugh

v. State, 263 Ga. 692 (1) (437 SE2d 297) (1993).

      Judgment reversed and case remanded in Case No. A15A0777. Appeal

dismissed in Case No. A15A0776. Ellington, P. J., and Dillard, J., concur.




                                        3